DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  The claimed subject matter “the light filter element” should be “a light filter element” since there is no antecedence.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjusting mechanisms”, in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regards to claim 8, the claimed subject matter “an optical collimator, optically coupled to the light filter element, wherein the optical collimator is configured to receive and collimate the first spectral signal” fails to comply with the written description requirement.  Applicant teaches a first collimator (fig 1b, 1241) coupled to a light filter (1221) for receiving the first spectral signal.  Examiner submits there is no teaching of an additional optical collimator combined with the first optical collimator for receiving the first spectral signal.  Clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In regards to claim 14, the claimed subject matter “adjusting mechanisms” is rendered indefinite.  Examiner notes the specification does not provide the structure for the “adjusting mechanisms” to perform the claimed functions.  Applicant teaches a plurality of adjusting mechanisms (fig 6, 116) are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,5-7,10,11, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US Pub No. 2018/0328786 in view of Lambert US Pub No. 2018/0328786. 

With respect to claim 1, Zhao teaches a spectrum measurement system, configured to measure optical information of an object, the spectrum measurement system comprising:
a laser light source system, configured to emit a laser output light beam to the object, wherein the laser output light beam comprises at least one of a first peak-wavelength laser (fig 1,104) and a second peak-wavelength laser (fig 1,102); after the object is radiated by the laser output light beam, the object generates a conversion beam “Raman” (fig 3a & 3b); the conversion beam comprises at least one of a first spectral signal (fig 1, 156) and a second spectral signal (fig 1, 152); the first spectral signal is corresponded to the first peak-wavelength laser, and the second spectral signal is corresponded to the second peak-wavelength laser (0015, lines 15-30);
an optical signal receiving system, comprising at least a first signal receiver (fig 1, 122 & 118) and a second signal receiver (fig 1, 120 &124) respectively and simultaneously configured to receive the first spectral signal and the second spectral signal;
a beam splitting system (fig 1, 150 & 154), located on a transmission path of the conversion beam and disposed in front of the optical signal receiving system, wherein the beam splitting system provides a plurality of light exiting paths configured to respectively transmit the first and second spectral signals to the first and second signal receivers.

Zhao does not teach a first optical collimator a second optical collimator.



With respect to claim 2 according to claim 1, the combination teaches the spectrum measurement system wherein the spectral signals are Raman spectrums (fig 3a & 3b Zhao).

With respect to claim 5 according to claim 1, the combination teaches the spectrum measurement system wherein the beam splitting system comprises a first beam splitter (fig 1, 110 Zhao); the first beam splitter reflects the first spectral signal (fig 1, 156 Zhao) (0015, lines 20-25 Zhao) in the conversion beam, and allow other spectral signals then (fig 1, 150 & 154 Zhao) to penetrate through “transmit through dichroic beam splitters” (0015, lines10-13 Zhao).

With respect to claim 6 according to claim 5, the combination teaches the spectrum measurement system wherein the beam splitting system further comprises a second beam splitter (fig 1, 112 Zhao); the second beam splitter reflect the second spectral signal (fig 1, 152 Zhao) in the conversion beam, and allow other spectral signals (fig 1, 150 & 154 Zhao) to penetrate through “transmit through dichroic beam splitters” (0015, lines10-13 Zhao).

With respect to claim 7 according to claim 1, the combination teaches the spectrum measurement system wherein the first signal receiver further comprises: a photoelectric conversion element “spectrometer”, configured to convert the first spectral signal into an electrical output signal (fig 3a & 3b Zhao) (0015, lines 25-30 Zhao).

With respect to claim 10 according to claim 1, the combination teaches the spectrum measurement system wherein the laser light source system further comprises a controller “an optical switch”, configured to control “switched” whether the laser output light beam comprises the first peak-wavelength laser or the second peak-wavelength laser (claim 7 Zhao).



With respect to claim 13 according to claim 11, the combination teaches the spectrum measurement system wherein the laser light source system is disposed outside the shell (0020, lines 6-7 Zhao); the laser light source system further comprises a plurality of light guide channels (fig 2, 226 & 240 Zhao); the plurality of light guide channels are respectively optically coupled to a plurality of laser light sources and the shell; and each light guide channel is configured to guide the first or second peak-wavelength laser emitted by the laser light source system into the shell.

Claim 3 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US Pub No. 2018/0328786 in view of Lambert US Pub No. 2018/0328786 in further view of US Pat No. 2003/0179322.

With respect to claim 3 according to claim 1, the combination does not teach the beam splitter allows a spectral signal to penetrate through and reflect other spectral signals.

Sacre, in the field of endeavor liquid crystal displays, teaches a beam splitter i.e. dichroic filter may reflect a first spectral signal and allow other spectral signals to penetrate or reflect the other spectral signals and allow the first spectral signal to penetrate (0018).  At the time prior to the effective filing date it would have been obvious to allow the first spectral signal in the conversion beam to penetrate through and reflect other spectral signals via the combination’s first beam splitter since it has a been held a mere reversal of essential working parts of a device involves routine skill in the art In re Einstein, 8 USPQ 167.  Examiner submits one of ordinary skill would understand switching the position of the combination’s light source and receiver to, respectively, transmit to the sample and collect the conversion light.

With respect to claim 4 according to claim 3, the combination does not teach the beam splitter allows a spectral signal to penetrate through, and reflect other spectral signals.

.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US Pub No. 2018/0328786 in view of Lambert US Pub No. 2018/0328786 in further view of Vignesh et al. US Pub No. 2013/0297254.

With respect to claim 9 according to claim 7, the combination does not teach a processor and a display apparatus, wherein the processor is electrically connected to the optical signal receiving system and the display apparatus; the processor is configured to receive the electrical output signal generated by the photoelectric conversion element, and generate an output curve according to the electrical output signal, and the output curve is displayed on the display apparatus.

Vignesh, in the same field of endeavor as Zhao of Raman Spectroscopy (0023 line 10 Vignesh), teaches a photoelectric conversion element configured to transmit an electrical signal to a processor wherein the processor determines a spectrum i.e. output curve and subsequently causes a display apparatus to display the spectrum to a user (0022). Examiner takes official notice that it is well known for a processor to electrically connect to a display apparatus.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Vignesh’s processor and display apparatus with combination’s photoelectric conversion element to enable a user to view the spectrum.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao US Pub No. 2018/0328786 in view of Lambert US Pub No. 2018/0328786 in further view of Anner et al. US Pub No. 2016/017736.

With respect to claim 12 according to claim 11, the combination does not teach the laser light source system is disposed inside the shell.

Anner, in the same field of endeavor as Zhao of Raman Spectroscopy (title Anner), teaches a light source system (fig 14, 22), beam splitting system (fig 14, 26), and receiver (fig 14, 32) disposed in a shell (fig 14, 14) (0081, lines 1-2).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine a shell with combination’s light source system as a design choice for protecting the light source from outside damage.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Takeuchi US Pat No. 8,920,050 & E. L. Sebern, “Tissue modification with feedback: the "Smart Scalpel", 1998 SPIE.
	
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious” plurality of adjusting mechanisms, respectively disposed at a plurality of joints between the plurality of light guide channels and the shell; and each adjusting mechanism is configured to adjust the position of the corresponding light guide channel”, in combination with the rest of the limitations of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAURICE C SMITH/Examiner, Art Unit 2877